IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 RUBEN M. COLLAZO,                              : No. 26 MM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 PENNSYLVANIA GAMING CONTROL                    :
 BOARD,                                         :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Petition for Leave to Appeal Nunc Pro

Tunc is DENIED, and the Application for Denial of Application and Verification to Proceed

In Forma Pauperis is DISMISSED.